                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                  Western Division


DEVIN G. NUNES                                 )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )               Civil Action No.
                                               )
                                               )               TRIAL BY JURY
RYAN LIZZA                                     )               IS DEMANDED
                                               )
-and-                                          )
                                               )
HEARST MAGAZINES, INC.                         )
                                               )
        Defendants.                            )
                                               )



                                  COMPLAINT
        Plaintiff, Devin G. Nunes, by counsel, files the following Complaint against

defendants, Ryan Lizza (“Lizza”) and Hearst Magazines, Inc., the publisher of Esquire

magazine (“Hearst” or “Esquire”), jointly and severally.

        Plaintiff seeks (a) compensatory damages and punitive damages in the sum of

$75,000,000.00, (b) prejudgment interest on the principal sum awarded by the Jury

from the date of the commencement of this action until the date of Judgment, and (c)

costs incurred – arising out of the Defendants’ defamation and common law conspiracy.

        In support of his claim, Plaintiff states the following facts:




                                   1
     Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 1 of 25
                                     I. INTRODUCTION

        1.         Lizza is a high-profile, left-wing political journalist, well-known for his

extreme bias towards Plaintiff. 1 Lizza was a fixture of the main stream media until

December 2017, when his then-employer – The New Yorker magazine – summarily

severed all ties and publicly terminated Lizza because of “improper sexual conduct”.

[https://www.nytimes.com/2017/12/11/business/ryan-lizza-sexual-misconduct.html;

https://www.wigdorlaw.com/ryan-lizza-sexual-misconduct/].           Lizza’s name had been

included in the “Shitty Media Men” list that circulated in response to allegations

published about Harvey Weinstein. [https://www.politico.com/story/2017/12/11/new-

yorker-fires-ryan-lizza-sexual-misconduct-290504]. In June 2018, Esquire announced

that   it    had    hired   Lizza   as   the   magazine’s   chief   political   correspondent.

[https://splinternews.com/this-is-how-easy-it-is-for-a-man-accused-of-sexual-mis-

1826675779].        Lizza only lasted a short time at Esquire.      During his brief tenure,

however, he physically traveled to Sibley, Iowa, where he lurked around Plaintiff’s

grammar-school aged nieces and stalked members of Plaintiff’s family, reducing

Plaintiff’s sister-in-law to tears. [https://thefederalist.com/2018/10/02/ryan-lizzas-hit-

piece-on-devin-nunes-extended-family-is-deeply-flawed/].

        2.         On September 30, 2018, Lizza and Esquire knowingly and recklessly

injured Plaintiff’s reputation with a scandalous hit piece that intentionally disparaged

Plaintiff and his family, accused Plaintiff of dishonesty, deceit, conspiracy, and unethical

practices, and severely impugned his integrity and skills as a United States Congressman.



        1
                 [See, e.g., https://www.newyorker.com/news/news-desk/how-the-white-
house-and-republicans-blew-up-the-house-russia-investigation;
https://twitter.com/RyanLizza/status/987185831642304515].


                                2
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 2 of 25
Lizza and Esquire published the hit piece online and, acting in concert with others,

targeted Plaintiff via social media. The false and defamatory statements were foreseeably

republished millions of times, including in thousands of print and digital magazines

distributed and sold in Iowa, read by Iowans in Iowa.

       3.      In this case, Plaintiff seeks money damages for the insult, pain,

embarrassment, humiliation, mental suffering, anguish, and injury to his good name and

professional reputation in Iowa and elsewhere, caused by the Defendants’ defamation.

The Defendants published click-bait, sensationalist, egregious misstatements simply to

sell magazines and, in Lizza’s case, to distract readers from his negative image and

history as a sexual predator and to improve his standing. The Defendants’ had an axe to

grind against Plaintiff, and wrote the hit piece in order to accomplish a nefarious purpose.

Defendants’ misconduct exemplifies the very worst of modern “journalism”.             They

should be punished for their unlawful actions and a very strong message needs to be sent

to prevent other so-called “journalists” from acting in a similar way.

                                      II. PARTIES

       4.      Plaintiff, Devin G. Nunes (“Plaintiff”), is a citizen of California. Born

October 1, 1973, Plaintiff has served in the United States House of Representatives since

2003. He and his wife have three daughters. Plaintiff is the author of the book, Restoring

the Republic, which was published in September 2010. Plaintiff’s family is of

Portuguese descent, having emigrated from the Azores to California. From childhood, he

worked on a farm that his family operated in Tulare County, California, for three

generations. Plaintiff raised cattle as a teenager, used his savings to begin a harvesting

business, and then bought his own farmland with his brother. Plaintiff’s parents, brother




                                3
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 3 of 25
and sister-in-law all live and work in Sibley, Iowa. They have operated a dairy farm in

Sibley for more than a decade. Plaintiff currently serves as Ranking Member of the

House Permanent Select Committee on Intelligence, having been appointed to the

Committee in the 112th Congress and serving as Committee Chairman during the 114th

and 115th Congresses. Congressman Nunes has traveled extensively to war zones to meet

with soldiers and examine first-hand their status. As a member of the House Permanent

Select Committee on Intelligence, he participates in oversight of the U.S. national

security apparatus, including the intelligence-related activities of seventeen agencies,

departments, and other elements of the United States Government. He authored the

Hubbard Act of 2008 (H.R. 5825), which was named in honor of the Hubbard brothers of

California – Jared, Nathan, and Jason. Jared and Nathan lost their lives serving in Iraq.

Jason was discharged as a sole survivor, but was denied separation benefits upon leaving

the Army. The Hubbard Act provides sole survivors with numerous benefits that were

already offered to other soldiers honorably discharged. It relieves sole survivors from

repaying any portion of their enlistment bonus; entitles them to the educational benefits

of the Montgomery GI Bill; and allows them to receive separation pay and transitional

healthcare coverage. [https://nunes.house.gov/about/; https://www.devinnunes.com/bio].

       5.      Plaintiff’s career as a United States Congressman is distinguished by his

honor, dedication and service to his constituents and his country, his honesty, integrity,

ethics, and reputation for truthfulness and veracity.      The qualities disparaged by

Defendants – Plaintiff’s honesty, veracity, integrity, ethics, judgment and performance as

United States Congressman – are particularly valuable to Plaintiff and are absolutely




                                4
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 4 of 25
necessary in the conduct of public office, including Plaintiff’s then-role as Chairman of

the House Intelligence Committee.

        6.     Defendant, Lizza, is, upon information and belief, a citizen of Virginia or

the District of Columbia. Lizza wrote the hit piece at issue in this action for Hearst for

publication in Esquire magazine.

        7.     Defendant, Hearst, is a Delaware corporation.         Its headquarters and

principal place of business is New York. Hearst publishes Esquire magazine. Hearst is a

unit of Hearst Corporation, a global media, information and services company. Hearst’s

print and digital assets reach 155 million readers and site visitors each month – two-thirds

of all millennials, and over 80% of Gen Z and millennial women in the country. Esquire

magazine has a total print circulation of 759,922, 97% of which are subscriptions.

[http://www.esquiremediakit.com/r5/home.asp]. Upon information and belief, Hearst has

hundreds of thousands of print and digital subscribers and viewers who live and work in

Iowa.

                          III. JURISDICTION AND VENUE

        8.     The United States District Court for the Northern District of Iowa has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

citizens of different States, and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest, costs and fees.

        9.     The Defendants are subject to specific personal jurisdiction in Iowa. They

transact substantial business in Iowa and committed multiple acts of defamation in whole

or part in Iowa. They have minimum contacts with Iowa such that the exercise of

personal jurisdiction over them comports with traditional notions of fair play and




                                5
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 5 of 25
substantial justice and is consistent with the Due Process clause of the United States

Constitution.   Defendants purposefully availed themselves of the privilege of doing

business in Iowa. Defendants’ defamation was purposefully directed at Iowa. Plaintiff’s

claims arise directly from and specifically relate to Defendants’ publication of false and

defamatory statements in Iowa. Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984).

       10.      Venue is proper in the Western Division of the United States District

Court for the Northern District of Iowa. A substantial part of the events giving rise to the

claims stated in this action occurred in Osceola County within the Western Division of

the United States District Court for the Northern District of Iowa.

                         IV. STATEMENT OF THE FACTS

       11.      At all times relevant to this action, Lizza had a Twitter account that he

used to conduct his business on behalf of Esquire:




                                6
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 6 of 25
       12.     On September 30, 2018, Hearst published an article in Esquire magazine

written by Lizza entitled “Devin Nunes’s Family Farm Is Hiding a Politically

Explosive    Secret”.   [https://www.esquire.com/news-politics/a23471864/devin-nunes-

family-farm-iowa-california/ (the “Lizza Hit Piece”)].

       13.     On September 30, 2018, Lizza republished the Lizza Hit Piece to a new

target audience – his 230,000+ followers on Twitter:




[https://twitter.com/ryanlizza/status/1046543162964156416?lang=en].



                                7
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 7 of 25
       14.    On multiple occasions, Esquire republished the Lizza Hit Piece to its

400,000+ Twitter followers. [https://twitter.com/esquire/status/1046550720676327424;

https://twitter.com/esquire/status/1046754438365491202]. On March 28, 2019, Esquire

gratuitously republished the Lizza Hit Piece together with the following false and

defamatory statement:




[https://twitter.com/esquire/status/1111272460299763712].



                                8
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 8 of 25
       15.     On September 30, 2018, Lizza’s girlfriend, Olivia Nuzzi (“Nuzzi”), a

correspondent with New York magazine, tweeted the Lizza Hit Piece to her 200,000

Twitter followers:




[https://twitter.com/Olivianuzzi/status/1046551283891621889]. Acting in concert with

Lizza, Nuzzi coordinated and heavily promoted Lizza’s smear campaign, including his

appearance on CNN:



                                9
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 9 of 25
[https://twitter.com/Olivianuzzi/status/1046810204724187148].

        16.   On October 1, 2018, the then-editor-in-chief of Esquire, Jay Fielden

(“Fielden”), combined and acted together with Lizza and Nuzzi to further advertise the

Lizza Hit Piece and Lizza’s appearance on CNN to spread the defamation to CNN’s

millions of viewers. Fielden published additional false and defamatory statements about

Plaintiff:



                                10
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 10 of 25
[https://twitter.com/JayFielden/status/1046771891040587777].

       17.     Between September 30, 2018 and the present, Lizza, Nuzzi, Fielden and

Esquire’s combined 800,000+ Twitter followers and other third-parties republished the

Lizza Hit Piece millions of times.



                               11
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 11 of 25
       18.     On October 2, 2018, Lizza republished the Lizza Hit Piece to a new target

audience: the subscribers and viewers of the online publication, RealClearPolitics.

[https://www.realclearpolitics.com/2018/10/02/is_nunes039s_family_farm_hiding_a_poli

tically_explosive_secret_455042.html (“Is Nunes's Family Farm Hiding a Politically

Explosive Secret?”)].

       19.     The Lizza Hit Piece was a deeply flawed and desperate attempt by the

Defendants (a) to target Plaintiff ahead of the November 2018 Congressional election, (b)

to undermine confidence in Plaintiff and interfere with his official duties as Chairman of

the House Intelligence Committee to investigate Russian interference in the 2016

Presidential election, and (c) to retaliate against Plaintiff for exposing corruption,

including the DNC/Clinton campaign’s role in funding the salacious “Steele dossier”.

[https://www.breitbart.com/politics/2018/10/01/devin-nunes-parents-stalked-iowa-move/;

https://twitter.com/TomFitton/status/1047176155118411777].

       20.     From start to finish, the Lizza Hit Piece is a legion of lies. The click-bait

headline falsely states or implies that Plaintiff owned an interest in his family’s farm in

Sibley, Iowa, and that Plaintiff was involved in hiding a “Politically Explosive Secret”.

Plaintiff does not own an interest in his family’s dairy farm in Iowa, never has, and is not

involved in any way in its operations. The Lizza Hit Piece falsely accuses Plaintiff, the

“head of the House Intelligence Committee and one of President Trump’s biggest

defenders”, of being involved in covering-up a “secret”, to wit:

       ●       “Devin Nunes’s Family Farm Is Hiding a Politically Explosive Secret”.

       ●       “So why did [Plaintiff’s] parents and brother cover their tracks after

quietly moving the farm to Iowa? Are they hiding something politically explosive?”




                               12
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 12 of 25
         ●     “Devin Nunes has a secret”.

         ●     “Which brings us back to Nunes’s secret”.

         ●     “So here’s the secret: The Nunes family dairy of political lore—the one

where his brother and parents work—isn’t in California. It’s in Iowa”.

         ●     “There’s nothing particularly strange about a congressman’s family

moving. But what is strange is that the family has apparently tried to conceal the move

from the public—for more than a decade”.

         ●     “Why would the Nuneses, Steve King, and an obscure dairy publication

all conspire to hide the fact that the congressman’s family sold its farm and moved to

Iowa?”

         ●     “On the other hand, [Plaintiff] and his parents seemed to have concealed

basic facts about the family’s move to Iowa. It was suspicious”.

         21.   The false claim that Plaintiff “conspired” with his own family,

Congressman King, and an Iowa dairy publication to “hide” his family’s “secret” move to

Iowa is utterly unsupported by any evidence. It is a malicious lie made out of whole

cloth that spread like wildfire throughout mainstream media and on social media as a

result of publication of the Lizza Hit Piece.

         22.   The Lizza Hit Piece falsely portrays Lizza as a hard-working reporter

earnestly investigating a real story on the ground in Iowa, being stalked and intimidated

by Plaintiff’s family. In truth, as was reported almost immediately after publication of

the Lizza Hit Piece, while he was in Sibley, Lizza stalked Plaintiff’s grammar-school

aged nieces, behaved like a sex offender or pedophile cruising the local neighborhood for

victims, frightened a family member to tears, and exploited a grieving mother.




                               13
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 13 of 25
       23.     Viewed in context and as a whole, the Lizza Hit Piece, directly and/or by

implication, made the following false and defamatory statements about Plaintiff:

               a.     “Devin Nunes has a secret”.

               b.     Plaintiff used his position as Chairman of the House Intelligence

Committee as a “battering ram to discredit the Russia investigation and protect Donald

Trump at all costs, even if it means shredding his own reputation and the independence of

the historically nonpartisan committee in the process”.

               c.     Plaintiff “used the Intelligence Committee to spin a baroque theory

about alleged surveillance of the Trump campaign that began with a made-up Trump

tweet about how ‘Obama had my ‘wires tapped’ in Trump Tower’”. 2

               d.     “Devin; his brother, Anthony III; and his parents, Anthony Jr. and

Toni Dian, sold their California farmland in 2006. Anthony Jr. and Toni Dian, who has

also been the treasurer of every one of Devin’s campaigns since 2001, used their cash

from the sale to buy a dairy eighteen hundred miles away in Sibley, a small town in

northwest Iowa where they—as well as Anthony III, Devin’s only sibling, and his wife,

Lori—have lived since 2007 … [W]hat is strange is that the family has apparently tried to

conceal the move from the public—for more than a decade”.




       2
                Lizza’s statements are knowingly false for two (2) reasons. First,
following President Trump’s tweet, Nunes immediately and publicly stated there was no
evidence of a wiretap in Trump Tower, even if there was legitimate concern about other
surveillance.        https://thefederalist.com/2017/03/23/heres-why-nunes-obama-spying-
revelations-are-such-a-big-deal/]. Second, there is no dispute that there was surveillance
of the Trump campaign. It was laid out in great detail throughout both the mainstream
media and the conservative press, which widely reported that Trump associates were
targeted by FBI informants, FISA wiretaps, national security letters, and more. Based on
his review of the public record, Lizza knew his statements about Plaintiff were false.


                               14
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 14 of 25
                 e.    “Why would the Nuneses, Steve King, and an obscure dairy

publication all conspire to hide the fact that the congressman’s family sold its farm and

moved to Iowa?”

                 f.    “Devin Nunes was the public figure at the heart of this, and he had

no financial interest in his parents’ Iowa dairy operation. On the other hand, he and his

parents seemed to have concealed basic facts about the family’s move to Iowa. It was

suspicious. And his mom, who co-owns the Sibley dairy, is also the treasurer of his

campaign”.

                 g.    “I laid out the facts I had uncovered in Sibley, including the

intimidation of sources and the Devin Nunes angle, and asked him for advice. ‘I’d tell

that story,’ he said. He paused and added, ‘We’re a sanctuary church, if you need a place

to stay. You’re safe here!’”

                 h.    “Is it possible the Nuneses have nothing to be seriously concerned

about?       Of course, but I never got the chance to ask because Anthony Jr. and

Representative Nunes did not respond to numerous requests for interviews.” 3




         3
              The Lizza Hit Piece was sensational and scandalous. Lizza even exploited
the death of Brenda Hoyer’s son to promote his false narrative about Plaintiff and his
family. Lizza wrote:

         “Then she told me something that knocked the wind out of me: ‘My son recently
         took his life.’ It came out of nowhere, and I barely knew how to respond. His
         name was Bailey. He was seventeen and he had died thirteen days ago. This was
         the first day the coffee shop had been open since his death. I noticed a Bible
         verse in chalk behind the counter: ‘Do not fear for I have redeemed you. I have
         summoned you by name. You are mine.’ The Lantern, I later learned, was
         actually a ministry that, according to its website, provides ‘a safe place where
         everyone is welcome.’ I liked it there and decided to make it my office while I
         was in Sibley”.


                               15
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 15 of 25
       24.     The Lizza Hit Piece ascribes and imputes to Plaintiff conduct,

characteristics and conditions, including dishonesty, deception, lying, conspiracy,

corruption, bias, lack of integrity and ethics, that would adversely affect his fitness to be a

United States Congressman and/or businessperson. The strong defamatory gist and false

implication from the Lizza Hit Piece is that Plaintiff was involved in, covered-up, used

his office to cover up, conspired with others to conceal, or was aware of criminal

wrongdoing.

       25.     The Lizza Hit Piece was republished by third-parties millions of times on

the Internet and via social media, e.g.:

       https://www.rawstory.com/2018/09/one-devin-nunes-family-sold-farms-moved-
iowa-decade-ago-still-calls-farmer/
       (“All but one of Devin Nunes’ family sold their farms and moved to Iowa over a
       decade ago — why are they hiding?”);

        https://www.motherjones.com/politics/2018/10/devin-nunes-family-farm-
california/
        (“What an Explosive Story About Devin Nunes’ Family Farm Means for His
        High-Profile House Race”);

       https://fresnocountydemocrats.org/nunes-iowa-family-farm-exposed/
       (“It is disgusting that Devin Nunes has been lying for years about his family farm,
       pretending he is one of us. Devin has shown once again that he’s left the Valley
       and the values we hold dear behind just to make a profit. His family moving their
       farm to Iowa and lying to Californians to protect Devin’s political career is just
       the latest and most heinous example”);

       https://www.washingtonpost.com/politics/2018/10/02/just-how-politically-
explosive-is-devin-nunes-secret-esquire-uncovered/
       (“Just how ‘politically explosive' is the Devin Nunes secret that Esquire
       uncovered?”);

      https://www.salon.com/2018/10/01/devin-nunes-family-farm-may-use-
undocumented-immigrant-labor/
      (“Devin Nunes’ family farm likely using undocumented labor - The reporter
      who covered the story was tailed by members of Nunes' family as he conducted
      his interviews”);




                               16
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 16 of 25
       https://www.bloomberg.com/opinion/articles/2018-10-04/dairy-farmers-like-
devin-nunes-flee-california-for-the-midwest
       (“Devin Nunes Isn’t the Only Dairy Farmer Souring On California”);

        https://twitter.com/kylegriffin1/status/1046776772853944320
        (“Devin Nunes’ family secretly relocated their dairy farm from California to Iowa
        more than a decade ago. The farm reportedly relies heavily on the work of
        undocumented immigrants, according to Ryan Lizza in Esquire”);

        https://twitter.com/GlennThrush/status/1046819941100507136
        (“What’s impressive about this amazing @RyanLizza story is that he doesn’t
        caricature Nunes’ positions on immigration to better ‘peg’ the story. He just lets
        the ambiguities and ironies pile up like dishes in a sink”);

        https://twitter.com/ikebarinholtz/status/1046567609930579970
        (“This is BONKERS and Devin Nunes simply has to go. Bravo @RyanLizza”);

        https://twitter.com/AynRandPaulRyan/status/1046750851874734082
        (“‘Things got weird’ should be the Republican’s 2020 campaign slogan. Add one
        more scandal to the GOP #CultureOfCorruption”);

        https://twitter.com/evepeyser/status/1046834244880928770
        (“check out @RyanLizza’s investigation into Devin Nunes’ secret family dairy
        farm in Iowa”);

        https://twitter.com/SaysHummingbird/status/1047143285196828673
        (“Devin Nunes has a secret”);

        https://twitter.com/awprokop/status/1046564541054808064
        (“Come for Devin Nunes being deceptive about his biography, stay for Nunes’s
        parents, brother, and sister-in-law *following @RyanLizza around* as he reports
        in Iowa”);

        https://twitter.com/TrueFactsStated/status/1158447685571174400
        (“Devin Nunes's Family Farm Moved to Iowa, Employs Undocumented
        Workers”).

        26.     The Lizza Hit Piece was knowingly and intentionally flawed. Lizza came

to Sibley with a preconceived storyline. He fabricated a “secret” where none existed.

[See,   e.g.,   https://thefederalist.com/2018/10/02/ryan-lizzas-hit-piece-on-devin-nunes-

extended-family-is-deeply-flawed/ (“It turns out that Nunes doesn’t have a secret, that

he’s not a hypocrite on immigration policy, and that the Iowans Lizza met were wary of



                               17
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 17 of 25
him slowly driving around town while children were at play because they discovered

Lizza had recently been fired from his job for sexual misconduct … Since it’s beyond

creepy to be lurking around a congressmen’s young nieces and other family members,

Lizza makes the case that he has a reason other than his well-established animus toward

Nunes for doing so … In interviews with more than half a dozen residents of Sibley,

Iowa, they told a far different story. Lizza arrived in town and began slowly driving

around neighborhoods in a dark car with out of town license plates. One neighbor of the

Nunes family told me he spotted the car slowly driving by a Nunes family residence.

This is in a small town where children play freely, and neighbors keep an eye out for each

other. He expressed his concern to the family.       Another resident told me that he

encountered a Nunes family member crying because she’d discovered that the man who

was surveilling her house had recently been fired for sexual misconduct. With three

grammar-school aged daughters, she was concerned for their safety … In conversations

with other residents of the town, they say that Lizza lied or mischaracterized other

interactions as well. A woman who recently experienced the tragic death of her son and

who had shown hospitality to Lizza was used for “color” in the story”); see also

[‘Collateral Damage’: Iowa Town Residents Angered by Esquire Hit Piece on Devin

Nuneshttps://www.breitbart.com/politics/2018/10/01/devin-nunes-parents-stalked-iowa-

move/ (“Disgraced Reporter Ryan Lizza Stalks Devin Nunes’ Parents in Iowa”);

https://www.breitbart.com/politics/2018/10/07/collateral-damage-iowa-town-residents-

angered-by-esquire-hit-piece-on-devin-nunes/ (“‘Collateral Damage’: Iowa Town

Residents Angered by Esquire Hit Piece on Devin Nunes”)].




                               18
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 18 of 25
                               COUNT I – DEFAMATION

       27.       Plaintiff restates paragraphs 1 through 26 of this Complaint, and

incorporates them herein by reference.

       28.       Lizza and Hearst made and published to third-parties, including, but not

limited to, Nuzzi, to advertisers, subscribers, readers, viewers and followers of Esquire,

and to print media, mainstream media and social media, numerous false factual

statements of and concerning Plaintiff. These statements are detailed verbatim above.

Lizza and Hearst’s false and defamatory statements were published and republished

within the past year without privilege, justification or legal excuse of any kind. The false

and defamatory statements were not published in good faith or through misinformation or

mistake.      Lizza and Hearst published the words intentionally to harm Plaintiff’s

reputation.

       29.       By publishing the Lizza Hit Piece in print magazines distributed in Iowa

and throughout the United States, on the Internet and via social media such as Twitter,

Lizza and Hearst knew or should have known that their false and defamatory statements

about Plaintiff would be republished over and over by third-parties millions of times to

Plaintiff’s detriment and injury. By tweeting the Lizza Hit Piece themselves and by

encouraging others to tweet, retweet and post the Lizza Hit Piece to Twitter, Lizza and

Hearst created an unreasonable risk that the defamatory matter in the Lizza Hite Piece

would be communicated by third-parties. Republication by print media, mainstream

media, and via social media in 2018 and 2019 was the natural, foreseeable, reasonably

expected and probable consequence of Lizza and Hearst’s actions and was actually and/or




                               19
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 19 of 25
presumptively authorized by Lizza and Hearst. Lizza and Hearst are liable for the

republications of the false and defamatory statements by third-parties.

       30.     Lizza and Hearst’s false statements constitute defamation per se or

defamation per quod. The statements impute to Plaintiff an unfitness to perform the

duties of an office or employment for profit, or the want of integrity in the discharge of

the duties of such office or employment. Lizza and Hearst’s statements also prejudice

Plaintiff in his profession as a United States Congressman.

       31.     Lizza and Hearst’s false statements caused Plaintiff to suffer and incur

both presumed and actual damages. Lizza and Hearst’s false statements caused Plaintiff

to suffer loss of standing in his professional field, insult, pain, embarrassment,

humiliation, and mental suffering, harm to his name and reputation, out-of-pocket loss

and other actual damages.

       32.     Lizza and Hearst acted with actual malice and reckless disregard for the

truth for the following reasons:

               a.      Lizza and Hearst and their editors and publishers violated their

own code or standards of ethics and abandoned all journalistic standards in writing,

editing and publishing the Lizza Hit Piece. https://members.newsleaders.org/resources-

ethics-hearst (“We place our readers’ interests above all others, and dedicate ourselves to

the principles of truthfulness, fairness and independence. We understand that the free

flow of accurate information is vital to our system of government and the foundations of

our economy … The deliberate introduction of false information into our newspapers will

not be tolerated”); https://www.spj.org/ethicscode.asp (“Members of the Society of

Professional Journalists believe that public enlightenment is the forerunner of justice and




                               20
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 20 of 25
the foundation of democracy. Ethical journalism strives to ensure the free exchange of

information that is accurate, fair and thorough. An ethical journalist acts with integrity.

The Society declares these four principles as the foundation of ethical journalism and

encourages their use in its practice by all people in all media”)].

               b.      Lizza and Hearst conceived a story line in advance of any

investigation and then consciously set out to make the evidence conform to the

preconceived story.     Lizza and Hearst pursued and regurgitated the preconceived

narrative that they knew to be false.

               c.      Lizza and Hearst published the preconceived narrative out of a

desire to embarrass Plaintiff, undermine confidence in his abilities to act as Chairman of

the House Intelligence Committee, and influence the 2018 Congressional election

               d.      Lizza and Hearst knowingly presented half-truths and sensational

statements in an effort to sell magazine and online subscriptions.

               e.      The Lizza Hit Piece evinces extreme bias, ill-will and a desire to

hurt Plaintiff. Lizza and Esquire chose to manufacture and publish false statements about

Plaintiff and to use unnecessarily strong and violent language, disproportionate to the

occasion. Lizza and Hearst did not act in good faith because, in the total absence of

evidence, they could not have had an honest belief in the truth of their statements about

Plaintiff.

               f.      Lizza and Hearst published the false defamatory statements out of

a desire to gain notoriety, increase advertising and other revenues for Hearst, with

reckless disregard for the consequences.




                                21
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 21 of 25
                g.      Lizza and Hearst relied on sources, including anonymous and

unnamed persons, they knew were wholly unreliable and had an axe to grind against

Plaintiff.

                h.      Lizza, Nuzzi, Hearst and their agents repeated, reiterated and

republished the Lizza Hit Piece out of a desire to injure Plaintiff and to spread the poison

in the pool.

        33.     Lizza and Hearst directed false and defamatory statements at Plaintiff with

the specific intent to harm Plaintiff’s reputation. They lacked reasonable grounds for any

belief in the truth of their statements. They acted with willful and wanton disregard for

the rights and safety of Plaintiff.

        34.     As a direct result of Lizza and Hearst’s defamation, Plaintiff suffered

presumed damages and actual damages, including, but not limited to, insult, pain and

suffering, emotional distress and trauma, insult, anguish, stress and anxiety, public

ridicule, humiliation, embarrassment, indignity, damage and injury to his personal and

professional reputations, loss of enjoyment of life, diminished future earning capacity,

out-of-pocket expenses and costs, in the sum of $75,000,000.00 or such greater amount

as is determined by the Jury.

        35.     Prior to filing this action, Plaintiff gave notice to the Defendants and made

a demand for retraction of the defamatory statements at issue. The Defendants have

failed and/or refuse to retract or withdraw the defamatory statements.

                     COUNT II – COMMON LAW CONSPIRACY

        36.     Plaintiff restates paragraphs 1 through 35 of his Complaint, and

incorporates them herein by reference.




                                22
  Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 22 of 25
        37.   Beginning in 2018 after Esquire hired him and continuing through the

present, Lizza combined, associated, agreed or acted in concert with Nuzzi, with agents

of Esquire, including Fielden, with agents and employees of CNN, and with others in

social media for the express purposes of promoting, publishing and republishing the

Lizza Hit Piece, defaming and injuring Plaintiff, and intentionally and unlawfully

impeding and interfering with his business and employment as a U.S. Congressman. In

furtherance of the conspiracy and preconceived plan, Lizza engaged in a joint scheme

with others the unlawful purpose of which was to injure Plaintiff’s personal and

professional reputations, advance the left-wing goals of Nuzzi and Hearst, interfere with

Plaintiff’s duties as a United States Congressman, and influence the outcome of the 2018

Congressional election.

        38.   The Lizza Hit Piece posted to the Internet on September 30, 2018. Lizza

coordinated publication and republication of the defamation with CNN. CNN agreed to

participate in the conspiracy and spread the false statements. Within hours, CNN had

cameras on the ground in both Iowa and California at Plaintiff’s family’s farms seeking

comment.

        39.   Lizza acted intentionally, purposefully, without lawful justification, and

with the express knowledge that he and his confederates were defaming Plaintiff and

impugning his character. As evidenced by their concerted action online and via Twitter,

Lizza and Nuzzi acted with the express and malicious intent to cause Plaintiff permanent

harm.

        40.   Lizza’s actions constitute a conspiracy at common law.




                               23
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 23 of 25
        41.    As a direct result of Lizza’s willful misconduct, Plaintiff suffered actual

damages, including, but not limited to, insult, pain, embarrassment, humiliation, mental

suffering, injury to his reputation, special damages, costs, and other out-of-pocket

expenses, in the sum of $75,000,000.00 or such greater amount as is determined by the

Jury.



        Plaintiff alleges the foregoing based upon personal knowledge, public statements

of others, and records in his possession. Plaintiff believes that substantial additional

evidentiary support, which is in the exclusive possession of Lizza, Nuzzi, Fielden and

Hearst and their agents and other third-parties, will exist for the allegations and claims set

forth above after a reasonable opportunity for discovery.

        Plaintiff reserves his right to amend this Complaint upon discovery of additional

instances of the Defendants’ wrongdoing.



                    CONCLUSION AND REQUEST FOR RELIEF

        WHEREFORE, Plaintiff, Devin G. Nunes, respectfully requests the Court to enter

Judgment against Lizza and Hearst, jointly and severally, as follows:

        A.     Compensatory damages in the amount of $75,000,000.00 or such greater

amount as is determined by the Jury;

        B.     Punitive damages in the amount of $2,500,000.00 or the maximum

amount allowed by Iowa law;

        C.     Prejudgment interest from September 30, 2019 until the date Judgment is

entered at the maximum rate allowed by law;




                               24
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 24 of 25
     D.    Postjudgment interest at the maximum rate allowed by law;

     E.    Costs and such other relief as is just and proper.



                      TRIAL BY JURY IS DEMANDED



DATED:     September 30, 2019



                          DEVIN G. NUNES



                          By:     /s/ Joseph M. Feller
                                  Joseph M. Feller, Esquire
                                  (Iowa State Bar No. AT0002512)
                                  Koopman, Kennedy & Feller
                                  823 3rd Avenue
                                  Sibley, Iowa 51249
                                  Telephone:     (712) 754-4654
                                  Facsimile:     (712) 754-2507
                                  jfeller@kkfellerlaw.com

                                  Counsel for the Plaintiff

                                  Steven S. Biss, Esquire
                                  (Virginia State Bar No. 32972)
                                  300 West Main Street, Suite 102
                                  Charlottesville, Virginia 22903
                                  Telephone:     (804) 501-8272
                                  Facsimile:     (202) 318-4098
                                  Email: stevenbiss@earthlink.net

                                  Of Counsel for the Plaintiff
                                        (Application for Admission Pro Hac Vice
                                        To be Filed)




                               25
 Case 5:19-cv-04064-CJW-MAR Document 1 Filed 09/30/19 Page 25 of 25
